ORDER
On May 9, 2017, this Court affirmed Michael Stutzman’s conviction of sexual assault. State v. Stutzman, 2017 MT 110. Stutzman moved to access sealed documents in the record and requested an extension of time to file a petition for rehearing. This Court granted those requests. Stutzman then timely filed a Petition for Rehearing, and the State responded.
The Court will consider a petition for rehearing on only three grounds, two of which Stutzman raises here: (1) when the Court “overlooked some fact material to the decision”; or (2) when “its decision conflicts with a statute or controlling decision not addressed by the supreme court.” M. R. App. P. 20(1)(a)(i), -(iii). Stutzman first contends that “the Opinion conflicts with controlling law in its analysis of whether the prosecutor’s improper comments prejudiced his right to a fair trial.” Stutzman claims that the Opinion misstates the prejudicial error analysis. Second, Stutzman argues that the Opinion “overlooks material facts within its analysis” of whether the Altacare Psycho Educational Group Note—one of the documents this Court held the District Court should have disclosed—was exculpatory evidence that could have affected the outcome of the proceedings. The State counters that we did not misstate the prejudicial error analysis in our Opinion and that we correctly held that disclosure of the Psycho Educational Group Note could not have affected the outcome of the trial.
*368Having fully considered the parties’ positions, we conclude that rehearing is not warranted under the standards of M. R. App. 20(1)(a)(i) or (iii). We have determined, however, to make minor changes to the Opinion. Accordingly,
IT IS ORDERED that the Opinion in this matter is WITHDRAWN and a substitute Opinion is issued herewith.
IT IS FURTHER ORDERED that the petition for rehearing is DENIED.
The Clerk of Court is directed to mail copies hereof to all counsel of record.
DATED this 6th day of July, 2017.
CHIEF JUSTICE McGRATH, JUSTICES BAKER, SHEA, McKINNON and RICE concur.